U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number #00-30440 RIVER HAWK AVIATION, INC (FORMERLY VIVA INTERNATIONAL, INC.) (Exact name of small business issuer as specified in its charter) NEVADA 22-3537927 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 954 Business Park Drive Suite #4 Traverse City, MI49686 (Address of Principal Executive Offices) (231) 946-4343 (Issuer’s telephone number) Check whether the Issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o. Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x. Indicate the number of shares outstanding of each of the Issuer’s classes of common stock as of the latest practicable date:3,629,412 shares of common stock, $0.001 par value, as ofAugust 17, 2007. RIVER HAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) FORM 10-QSB FOR THE QUARTER ENDED June 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements PAGE Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheet- June 30, 2007 3 Condensed Consolidated Statements of Operations 4 Three and six months ended June 30, 2007 and 2006 Condensed Consolidated Statements of Cash Flows 5 Six months ended June 30, 2007 and 2006 Notes to Condensed Consolidated Financial Statements 6-8 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The consolidated financial statements of River Hawk Aviation, Inc. (Formerly Viva International, Inc.) and subsidiaries (collectively, the “Company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company’s Form 10-KSB for the year ended December 31, 2006. RIVER HAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) CONSOLIDATED BALANCE SHEET June 30, ASSETS 2007 Current Assets Cash $ 202 Total Current Assets 202 Fixed Assets, net of depreciation 1,082 Total Assets $ 1,284 LIABILITIES AND CAPITAL Current Liabilities Accounts payable and accrued expenses $ 3,193,193 Payroll taxes payable 13,758 Notes payable 535,543 Notes payable-shareholders 704,170 Total Current Liabilities 4,446,664 Commitments and contingencies Stockholders' Equity Preferred stock 25,000,000 shares authorized at $.001 par value; -0- shares outstanding at June 30, 2007 - Common stock, 25,000,000 shares authorized at $.001 par value; issued and outstanding 3,391,091 at June 30, 2007 3,391 Additional paid-in capital 16,172,685 Accumulated deficit (20,621,456 ) Stockholders' Equity (4,445,380 ) Total Liabilities and Capital $ 1,284 See Notes to Financial Statements 3 RIVER HAWK AVIATION, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) $ Sales revenues 0 0 0 0 Cost of sales 0 0 0 0 Gross profit (loss) 0 0 0 0 General and administrative expenses 231,364 206,346 453,984 731,011 Interest expense 37,006 35,781 66,970 71,893 268,370 242,127 520,954 802,904 (267,370 ) (242,127 ) (520,954) (802,904 ) Other income and expenses Losses from discontinued operations 0 (110,814 ) (24,358 ) (268,151 ) Loss on sale of subsidiaries (909,767) 0 (909,767)) 0 Loss on disposal of assets (1,554 ) 0 (1,554 ) 0 Net loss (1,179,690) (352,941 ) (1,432,275) (1,071,055 ) Basic and fully diluted loss per share (.049) (0.23 ) (.67) (0.75 ) Weighted average shares outstanding 2,406,564 1,523,123 2,139,865 1,432,974 See Notes to Financial Statements. 4 RIVER HAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS SixMonths EndedJune 30, 2007 2006 Operating Activities Net loss from continuing operations $ (520,954 ) $ (802,904 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 337 1,790 Payment for services in company stock 422,000 330,000 Loss from discontinued operations (24,358 ) (268,151 ) Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses and other assets - (2,783 ) Increase (decrease) in accounts payable and accrued expenses 106,618 467,378 Increase (decrease) in taxes payable - 3,329 Net cash (used) by operating activities (16,357 ) (271,341 ) Investing Activities Acquisition of fixed assets - (1,045 ) Net cash provided (used) by investing activities - (1,045 ) Financing Activities Loans and notes payable related parties , shareholders & other 14,833 269,534 Net cash provided by financing activities 14,833 269,534 Increase (Decrease) in cash (1,524 ) (2,852 ) Cash at beginning of period 1,726 3,844 Cash at end of period $ 202 $ 992 Supplemental Disclosures of Cash Flow Information: Cash paid during year for: Interest $ $ Income taxes (benefits) $ $ See Notes to Financial Statements. 5 RIVERHAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Note 1- The accompanying consolidated financial statements contain all adjustments necessary to present fairly the financial position of River Hawk Aviation, Inc. (formerly Viva International, Inc.) and subsidiaries (collectively, the “Company”) as of June 30, 2007 and their results of operationsfor the three and six month periods ended June 30, 2007 and 2006 andcash flows for the six month periods ended June 30, 2007 and 2006 Results of operations for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31,2007. All material inter-company balances and transactions have been eliminated in consolidation. Note 2- Basic earnings (loss) per common share (“EPS”) is computed as net earnings (loss) divided by the weighted-average number of common shares outstanding for the period. Diluted EPS representing the potential dilution that could occur from common shares issuable through stock-based compensation including stock options, restricted stock awards, warrants and other convertible securities is not presented for the three month periods ended March 31, 2007 and 2006 since there was no dilutive effect of potential common shares. Note 3- During the year ended December 31, 2006 the Company: issued 62,500 shares of common stock as payment for $330,000 of services provided by professional consultants and: issued 453,494 shares of common stock in settlement of $1,052,352 of notes payable and accrued interest. On February 6, 2007, the Company executed a reverse stock split of 1 for 40.As a result, fractional credits due to rounding resulted in the issuance of 18,823 additional shares of common stock. On May 23, 2007, the Company issued 500,000 shares of common stock as payment for $150,000 ofservices to its Chief Executive and 200,000 shares of common stock as payment for $60,000 of services to its Chief Financial Officer, On May 23, 2007, the Company issued 500,000 shares of common stock as payment for $150,000 of legal services. On June 20, 2007, the Company issued 220,888 shares of common stock in full settlement of $55,269 of notes payable and $7,353 of accrued interest as determined at May 25, 2007. OnJune 20, 2007, the Company issued 100,000 shares of common stock as payment for $62,000 services provided by professional consultants. Note 4- The Company has several legal matters that have not been resolved as of the date of the financial statements and as of August 10, 2007 the date of this report and for which exposure to liability may exist. Among the unresolved legal matters are the following: 1).Ivan Figueroa versus Eastern Caribbean Airlines and Viva International, Inc. has continued without resolution and Mr. Figueroa claims that he has suffered $5 million in damages due to an alleged breach of an agreement entered into with Eastern Caribbean Airlines and Viva International, Inc This claim continues to be governed through the court system in Puerto Rico. Recently, the Company’s counsel handling this litigation withdrew from his representation due to a failure to make satisfactory payments or arrangements to pay for his services. Company has engaged new counsel to continue its representation in this matter as mandated by the Courts.The Company has sold its equity interest in Eastern Caribbean Airlines to Southland Holding Corp. (Southland).Southland has agreed to assume any liability arising from this litigation and has retained counsel to assist it and Company in defense of this claim. 2). Syed Hasan versus Viva International, Inc. and Eastern Caribbean Airlines Corporation has not been resolved and could result in an adverse result. Although the Company has recorded certain liabilities on its books pursuant to the Hasan legal matter, it does not currently have the ability to settle the claim from available assets. The Company’s legal representation has recently withdrawn due to lack of payment and has not yet been replacedThe Company has sold its equity interest in Eastern Caribbean Airlines to Southland Holdings Corp. (Southland).Southland has agreed to participate in the settlement of this claim. 3). Francisco J. Sepulveda vs. Viva International, Inc. represents a charge of discrimination made before the Equal Employment Opportunity Commission (EEOC) on the basis of national origin. . 4. Richard Amador Martinez vs. Eastern Caribbean Airlines CorporationMr. Amador Martinez has filed a claim with the Labor Department of Puerto Rico for unpaid wages and vacation pay. Mr. Amador Martinez was dismissed for cause. The Labor Department has ruled in favor of the employee but a mediation of conflicts conference scheduled for May 31, 2007 has not yet resulted in any further determination The amount of potential exposure in this matter is less than $5,000 and has previously been recorded to the books. The Company has sold its equity interest in Eastern Caribbean Airlines to Southland Holding Corp. (Southland).Southland has agreed to assume any liability associated with this claim. 5. Zandra G. Fox-Gascott vs. Viva International, Inc.—Ms. Fox-Gascott has filed a charge of discrimination before the Equal Employment Opportunity Commission (EEOC) on the basis of national origin and sex. The Company has provided information refuting the claim of Mr. Fox-Gascott but no formal report of examination has been issued.The EEOC has indicated that they would not make further attempt to conciliate this case but that the matter would be referred to their legal department to determine if the EEOC wishes to bring civil action.Ms. Fox-Gascott was not employed by Viva International, Inc. but charged that she was discriminated against by former officers of the Company. Should an adverse judgment result from any of the above matters, it could have a material adverse effect on the Company’s financial position and results of operations 6 RIVERHAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Note 5- Other material disclosures of the Company include the following: (1) On February 9, 2005, Viva International, Inc. by and through its newly formed Puerto Rican subsidiary, Eastern Caribbean Airlines Corporation (corporate charter approved on March 18, 2005) entered into a purchase option/joint venture agreement with Cool Travels, Inc. d/b/a San Juan Aviation. Under the terms of the agreement, Eastern Caribbean Airlines Corporation gains immediate control of the airline charter operation of Cool Travels, Inc. in exchange for the assumption of approximately $300,000 in underlying indebtedness. All debts are subject to audit verification. The purchase price gives the Company and its subsidiary immediate access to all licensing rights, utilization of any and all aviation equipment, control of the files, data base, customer lists, goodwill and any and all other related assets. At December 31, 2005, Eastern Caribbean Airlines Corporation has obtained its own airline operating license (Charter license FAA 135) and terminated its agreement with Cool Travels, Inc. d/b/a San Juan Aviation. As a result, Eastern Caribbean Airlines Corporation has reduced its obligation to assume $300,000 in debts to amounts paid during the period governed by the combined operations of Eastern Caribbean Airlines and Cool Travels, Inc. Since Eastern has acquired its own airline operating license, it has allowed for the return of the Cool Travels, Inc. license to the corporation and its owners. A further discussion of this matter is provided in legal proceedings. (2) On January 16, 2007, the Company announced the closing of its agreement with privately held River Hawk Aviation, Inc. of San Antonio, Texas to purchase and acquire substantially all of the assets of River Hawk. Assets of River Hawk included in the purchase are, among other things; all tangible personal property and all inventories, including a SAAB 340A Aircraft and aircraft engines and other mechanical aviation components and parts, contracts, customer lists and contacts, government authorizations and pending applications therefore or renewals thereof, in each case to the extent transferable, data and records related to the operations of River Hawk and all the intangible rights and property of River Hawk including its Trade name. The asset purchase agreement provides for cash and/or securities approximating $2.5 million. Transfer of the operations of River Hawk is in process as of August 10, 2007 the date of this report but no revenue nor expense related to the operations of River Hawk have been recorded as of the June 30, 2007 and the six months then ended. The inventory and the underlying assets continue to be privately held awaiting satisfaction of certain terms and conditions of the asset purchase agreement. The completion of the transfer of the operations as well as the underlying inventory and assets of River Hawk was planned for the quarter ended June 30, 2007 but did not occur and is now expected to be completed during the quarter ended September 30, 2007. In recognition of the closure of the asset purchase agreement, on February 6, 2007 the Company changed its name from Viva International, Inc. to River Hawk Aviation, Inc. (3) Concurrent with the closure of the asset purchase agreement and the Company name change, management has changed its corporate direction towards the acquisition of aviation “niche” companies with ongoing operations, profitability and cash flows and away from the development of start up companies. This shift is managerial direction has resulted in management’s decision to discontinue operations at our subsidiary locations in Puerto Rico and the Dominican Republic. . At December 31, 2006, management accounted for this event as a loss from discontinued operations. Included within the losses is an estimated reserve of $150,000 for costs and expenses associated with the closure of the existing offices. (4) On March 9, 2006, former Chief Executive Officer and President Syed Hasan left the Company to pursue other interests. At the time of Mr.Hasan’s departure from the Company he had not assigned a corporate share interest evidencing 22 1/2 % shareholder interest in Viva Air Dominicana, S.A. Mr.Scott also holds a 22 1/2 % interest in Viva Air Dominicana, S.A. which has been assigned to the Viva International, Inc. In management’s opinion, the lack of Mr.Hasan’s assignment of the shareholder interest to Viva International, Inc. does not impair the ability of the Company to control the activity of the subsidiary corporation nor does it entitle Mr.Hasan to sell, transfer or assign the shareholder interest to a 3rd party. By Dominincan law, foreign ownership of a Dominican corporation is limited to 49% of the outstanding ownership interest in the corporation. Mr.Hasan’s unassigned interest can by appropriate corporate procedure, as mandated by Dominican law, and a vote of the remaining shareholders by reduced and/or eliminated since he no longer has any role in the organization. Mr.Scott and the Company intend to require appropriate corporate procedure, meeting and resolution adjusting the ownership of Viva Air Dominicana, S.A. as was always intended and to correct and amend the shareholder positions accordingly. On May 10, 2007 the Company agreed to sell its equity stake in Viva Air Dominicana S.A. The purchasing entity is aware of the above Dominican laws and the history of the Company’s equity stake holdings through its officers (Scott & Hasan) and has determined to its satisfaction that the Company has the ability to transfer its ownership (or right to ownership) and corresponding control (see note 5 for additional discussion). 7 RIVER HAWK AVIATION, INC. (FORMERLY VIVA INTERNATIONAL, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Note 6- On May 10, 2007 the Company completed a stock purchase agreement with privately held Southland Holding Corp. that provides for the sale of all of its equity interest in its Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. subsidiaries in exchange for the assumption of certain recorded liabilities having an aggregate value of approximately $1.25 million by Southland. In addition, Southland has assumed any damages awarded against River Hawk Aviation, Inc. (formerly Viva International, Inc.) in the outstanding litigation matter of Ivan Figueroa versus Eastern Caribbean Airlines Corporation and Viva International, Inc.As of June 30, 2007. $767,715 of the unpaid liabilities remain unpaid or unsettled and accordingly remain on the Company’s books.Upon payment or settlement, by Southland Holdiings Corp,.of the unpaid liabilities, in full or any portion thereto,the Company will realize a gain equivalent to the liabilities paid or settled. On May 25, 2007, the Company executed an agreement to merge with Profile Aviation Services, Inc. and Profile Aviation Center, Inc. of Hickory, North Carolina (collectively Profile).The agreement provides for an exchange of cash, a convertible note and common stock of the Company.The estimated value of the consideration to be exchanged in the acquisition of 100% of the equity interests in Profile is $5.5 million.A minimum cash requirement of $1.5 million (or an acceptable letter of credit or bank guarantee) is required by the owner of Profile. Note 7- The consolidated financial statements of the Company consisting of the balance sheet, statement of operations and statement of cash flows for the three and six month periods ended June 30, 2006 have been restated to reflect comparable determination and presentation of the effect of the Company’s decision during the fourth quarter of the year ended December 31, 2006 to discontinue its subsidiary operations at their Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. subsidiaries. 8 Item 2. Management’s Discussion and Analysis or Plan of Operation The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes thereto contained elsewhere in this Form 10-QSB. Forward-Looking Statements This report contains certain forward-looking statements and information relating to the Company that are based on the beliefs and assumptions made by the Company’s management as well as information currently available to the management. When used in this document, the words “anticipate”, “believe”, “estimate”, and “expect” and similar expressions, are intended to identify forward-looking statements. Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties and assumptions. Factors that could cause differences include, but are not limited to, continued reliance on external sources on financing, expected market demand for the River Hawk Aviation, Inc. (formerly Viva International, Inc.) and subsidiaries products and services, fluctuations in pricing for the products and services and competition, as well as general conditions of the aviation marketplace. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated or expected. The Company does not intend to update these forward-looking statements. Introduction River Hawk Aviation, Inc. (formerly Viva International, Inc). is a holding company that consists ofits wholly owned subsidiary Viva Airlines, Inc.On May 10, 2007, the Company sold its equity positions in its previous subsidiaries: 100 % owned Eastern Caribbean Airlines Corporation and a 49% controlling interest in Viva Air Dominicana, S.A.The Company has an agreement in place to acquire privately held River Hawk Aviation, Inc. of San Antonio and has begun transitioning in the operations of River Hawk Aviation, Inc. pursuant to the expected finalization of/and satisfaction of the terms and conditions of the existing agreement between the parties. .In addition, on May 25, 2007 the Company agreed to merge with Profile Aviation Services, Inc. and Profile Aviation Center, Inc. of Hickory, North Carolina. ( Profile)The Company expects to complete the asset acquisition of privately held River Hawk Aviation and the merger with Profile on a simultaneous schedule. The holding company also consists of the following inactive subsidiaries: CT Industries, Inc., Hardyston Distributors, Inc. (doing business as The Mechanics Depot), and Universal Filtration Industries, Inc. At present, no plans exist to return any of the inactive subsidiaries to operations. Results of Operations for the Three and Six Months Ended June 30, 2007 and 2006. Sales River Hawk Aviation, Inc. (formerly Viva International, Inc.) had sales of $0 for the three months ended June 30, 2007 as compared to sales of $0 for the three months ended June 30, 2006. River Hawk Aviation, Inc (formerly Viva International, Inc.) had sales of $0 for the six months ended June 30, 2007 as compared to sales of $0 for the six months ended June 30, 2006.The Company and its subsidiaries have not had operating revenues since the quarter ended December 31, 2005. In August of 2006, the Company engaged Calvin Humphrey to be its Chief Executive Officer.At the time of hiring Mr. Humphrey, Eastern Caribbean Airlines Corporation. and Viva Dominicana S.A. were the only two operating subsidiaries of the Company.The management change resulted in a change to the Company’s business plan whereby the Company would now concentrate expanding its holdings to existing operating aviation “niche” businesses possessing positive cash flow and high future growth potential.It was also determined that the resumption of aviation services in Caribbean subsidiaries Eastern Caribbean Airlines, Inc. and Viva Air Dominicana S.A. would be impractical and in conflict with objectives of the new business plan.Accordingly, operations were discontinued during the 4th quarter of 2006 and the Company’s equity interest in former subsidiaries Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. were sold on May 10, 2007 to Southland Holding Corp.Pursuant to arestructuring plan, the Company is completing the acquisition of an aviation parts wholesale and retail distributor and has agreed to merge with an existing aviation charter operator and a fixed base aviation operation offering varied services such as jet fuel, aircraft maintenance and flight planning as well as other support services. General and administrative expenses River Hawk Aviation, Inc. (formerly Viva International, Inc). had general and administrative expenses of $231,364 for the three months ended June 30, 2007 as compared to$206,346 for the three months ended June 30, 2006.The increase in losses is primarily due to increase legal costs resulting from the pursuit of new business opportunities. River Hawk Aviation, Inc. (formerly Viva International, Inc.) had general and administrative expenses of $453,984 for the six months ended June 30, 2007 as compared to $731,011 for the six months ended June 30, 2006.Although general and administrative expenses are less for the six months ended June 30, 2007 than that of the six months ended June 30, 2006, the six months ended June 30, 2006 included $330,000 of expenses for services that were paid via the issuance of the Company’s common stock. 9 Interest expenses River Hawk Aviation, Inc. (formerly Viva International, Inc.) had interest expenses of $37,006 for the three months ended June 30, 2007 as compared to $35,781for the three months ended June 30, 2006.This increase is primarily the result of finance charges that are being assessed on unpaid legal services.As previously discussed, the Company has recently incurred significant legal costs and expenses related to its pursuit of new business opportunities (asset acquisition agreements, mergers) as well as its recent sale of its equity interests in former subsidiaries. River Hawk Aviation, Inc. (formerly Viva International, Inc.) had interest expenses of $66,970 for the six months ended June 30, 2007 as compared to $71,893 for the six months ended June 30, 2006.The decrease is primarily attributable to the Company being able to reduce overall indebtedness via the issuance of common stock in settlement thereof combined with a reduced scope of operation and less reliance on new borrowings. Discontinued operations River Hawk Aviation, Inc. (formerly Viva International, Inc.) discontinued the subsidiary operations of Eastern Caribbean Airlines Corporation. and Viva Air Dominicana S.A. during the 4th quarter of 2006.On May 10, 2007, the Company sold its equity interest in Eastern Caribbean Airlines, Inc. and Viva Air Dominicana S.A. to Southland Holdings Corp. River Hawk Aviation, Inc. (formerly Viva International, Inc) had losses from discontinued operations of $0 for the three months ended June 30, 2007 as compared to $110,814 for the three months ended June 30, 2006. River Hawk Aviation, Inc. (formerly Viva International, Inc.) had losses from discontinued operations of $24,368 for the six months ended June 30, 2007 as compared to $268,151 for the six months ended June 30, 2006. The decline in losses for the both the three and six month periods ended June 30, 2007 as compared to the three and six month periods ended June 30, 2006 reflects the declining costs leading to the eventual discontinuance and eventual sale of the Company’s equity interest in Eastern Caribbean Airlines Corporation. and Viva Air Dominicana S.A. Net losses River Hawk Aviation, Inc. (formerly Viva International, Inc.) had net losses of $1,179,690 for the three months ended June 30, 2007 as compared to $352,941 for the three months ended June 30, 2006.The increase in losses is attributable to significant legal expenses incurred in the pursuit of new business opportunities combined with the costs and expenses associated with the sale of the Company’s equity interests in Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. River Hawk Aviation, Inc. (formerly Viva International, Inc.) had net losses of $1,432,274 for the three months ended June 30, 2007 as compared to $1,071,055 for the six months ended June 30, 2006.The increase in losses is attributable to the Company’s saleof its equity interests inEastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. 10 Additional information As previously mentioned, the Company is in the process of reorganization as it shifts its focus and holdings from acquisition and development of airlines and related companies (start ups) to acquisition and expansion of existing aviation “niche” companies (operating entities with positive cash flows, profits and expansion of revenue potential). Accordingly, the Company’s holdings are in the process of adjustment as it completes its acquisition of privately held River Hawk Aviation, Inc. of San Antonio, Texas and completes the merger with Profile Aviation Services, Inc. and Profile Aviation Center of Hickory, North Carolina. Management has revised its business plan and strategy to concentrate its effort on creating opportunities and strategic relationships with existing operating aviation related companies and to divest itself of the ongoing development of airlines from start-up through the various stages of development. Management further acknowledges that it has been hampered in the past by inadequate capitalization, governmental delays and compliance issues, inadequate human and consultant resources, and its failure to procure sufficient aviation equipment as previously promulgated. However, management believes that its recent organization efforts will make it more attractive in its efforts to obtain the necessary capital to make acquisitions and support relationships in its quest to grow the company and its holdings. Through the prudent management of its available resources, Management believes that it has kept its costs and expenses under control and continues to seek cost saving strategies wherever possible. Liquidity and Capital Resources At June 30, 2007, the Company had $203 in cash. Since inception the Company has accumulated a deficit of approximately $19,900,000. Our principal source of funding for the three month period ending June 30, 2007 was $14,833 of loans from shareholders and officers that are being provided for working capital purposes during our reorganization efforts. As of June 30, 2007, $704,170 of loans that have been provided for working capital purposes from shareholders and officers are outstanding and a liability of the Company. River Hawk Aviation, Inc. (formerly Viva International, Inc.) is seeking to obtain approximately $6 to $7 million in financing that will be used to fund acquisitions of “niche” aviation companies as well as to provide needed working capital. The company is seeking to bridge its financing requirements by obtaining a $1-2 million loan that will be used partially for acquisitions and partially for working capital. Additional requests for financing will be tendered on the basis of specific targeted acquisitions, joint ventures and equipment that are by design intended to facilitate the growth of the Company’s holdings and operations. Management believes that the recent sale of its equity interests in Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. will enable it to obtain the capital it believes that it needs to implement its business plans. Management continues to believe that it can incrementally raise capital on a project by project basis utilizing its convertible debentures via private placement. Under this method of financing, the Company could conceivably break its projects (or acquisitions) into funding requests of as little as $150,000 capital funding increments. Management is disappointed that its efforts to raise capital by this method have not yet enjoyed success but believes that the lack of success to date has been largely due to engaging investment bankers who have failed to exercise the requisite amount of effort necessary to close on private placement transactions. Further, reliance upon these individuals and firms resulted in the failure to obtain $150,000 of project financing that was promised and the failure to deliver financing in connection with a $350,000 project funding request approval. Each of the foregoing projects were intended to prepare our Caribbean subsidiaries for the resumption of service. The impact on these failures has contributed to the reorganization of the Company and was a major factor in deciding to dispose of the Company’s equity interests in Eaatern Caribbean Airlines Corporation and Viva Air Dominican S.A.Accordingly, the Company hasrevisedits business plan and has engaged new investment bankers, consultants & advisors as continues to market its plan aggresively . The Company believes its reorganization effort makes it more attractive to obtain capital with a convertible debenture or comparable financial instrument via private placement to investors However, River Hawk Aviation, Inc. (formerly Viva International, Inc.) does not currently have the funds necessary for working capital, acquisitions, joint ventures, or equipment acquisitions. River Hawk Aviation, Inc. (formerly Viva International, Inc.) will only be able to provide the needed capital by raising additional funds. In the past, the Company has been able to obtain support from some of its shareholder and related parties. However, it is unlikely that continued support is available or if available would be adequate to implement the Company’s business plan. In light of its reorganization efforts Management is quite optimistic that it can raise sufficient capital to implement its strategies to grow the Company’s holdings and operations. However, should we continue to be unable to raise adequate funds it could result in the failure to complete needed acquisitions of certain aviation acquisitions, joint ventures, equipment as well as to provide the necessary working capital needed to continue our efforts in developing the Company’s holdings and operations. 11 Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. Item 3. Controls and Procedures The Company’s Principal Executive Officer and Principal Financial Officer have reviewed the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based upon this review, each such officer believes that the Company’s disclosure controls and procedures are effective in timely alerting him to material information required to be included in this report. There have been no significant changes in internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. (1) Trans National Communications vs. Auxer Telecom Inc. dba Auxer Group-Superior Court of New Jersey Law Division, Passaic County - Docket No. L793-02. On April 17, 2002, a judgment in the amount of $339,381.84 was obtained against the defendants. The plaintiff, Trans National Communications attached Auxer’s bank account even though the responsible party was Auxer Telecom. Auxer’s litigation counsel successfully separated the defendants in this case and the judgment is only against Auxer Telecom Inc., Auxer’s inactive subsidiary. Auxer does not intend to contest the judgment against Auxer Telecom Inc. since it was dissolved on March 18, 2002. (2) International Access dba Access International, Inc. v. CT Industries, Inc. -Los Angeles Superior Court, Central District - Case No. BC 282393, filed on September 30, 2002. International Access (“IA”) claims that CT Industries, Inc., Auxer’s subsidiary, entered into an agreement (Switch Port Lease and Service Agreement) with IA whereby IA would provide one year of telecommunications services to CT Industries. IA claims it provided the services and was not paid because checks from CT Industries were returned for insufficient funds. IA is requesting payment of $76,095.34 plus 10% interest per annum from March 13, 2002. Auxer does not intend to respond to this lawsuit and will allow a judgment to be entered against CT Industries, its inactive subsidiary. (3) Mahure, LLC vs. Auxer Group, Inc. - Superior Court of New Jersey, Law Division, Passaic County; Docket No. L-4245-02. Filed August 14, 2002. Mahure, LLC, was Auxer’s landlord for the premises known as 12 Andrews Drive, WestPatterson, New Jersey, Auxer’s former business address. It is suing Auxer for failure to pay base rent of $7,083.33 from October 2001 through August 2002, plus 50% of real estate taxes, insurance premiums and other fixed charges contained in Auxer’s lease. Mahure, LLC is requesting $58,465.49 attorney’s fees, cost of suit and interest. The Company did not contest this matter and accordingly, a judgment has been entered against it for approximately $98,000. (4) Colbie Pacific Capital- On April 24, 2002, Auxer entered into a Modification and Restructuring Agreement with Colbie Pacific Capital. The agreement required Auxer to make a $350,000 payment to Colbie by September 28, 2002. Auxer failed to make such payment and the sum of $450,000 plus accrued interest is now due to Colbie. On October 8, 2002, Auxer received a settlement offer from Colbie’s attorney whereby Colbie agreed to allow Auxer to sell certain assets and make the required payment. Auxer is trying to sell such assets, specifically telecommunications switching equipment. However, the assets have limited value and application and the last efforts made by the Company were unable to locate the whereabouts of the assets so there appears to be no ability to resolve this debt (claim) through a sale of assets. Accordingly, the Company hopes to negotiate a settlement for significantly less than the recorded amount of the liability. 12 (5) Abel Estrada vs. CT Industries, Inc. - Labor Commissioner, State of California - State Case Number 06-67045 JAH - Hearing Date: November 20, 2002 in Los Angeles, California. Abel Estrada, a former employee of Auxer’s subsidiary, CT Industries, Inc., filed a claim against CT in the amount of $10,376.08 with the Labor Commissioner, State of California, for the following claims: unpaid wages - $1,068; unpaid commissions - $8,000; unpaid vacation time - $861.33; unpaid expenses $43.75; and unauthorized deduction from wages - $403.00. CT Industries does not intend to appear at the hearing and contest this matter. Ct Industries has been inactive since 2003. (6) Paul R. Lydiate - Labor Claim in California against Auxer Telecom Inc. for $20,192. Auxer did not appear at the hearing on May 6, 2002. Auxer Telecom Inc. was dissolved on March 18, 2002. (7) Ty Hiither vs. Viva International, Inc.-Small claims action against the Company for unpaid services related to Web Site Development. A court judgment has been entered against the Company for $3,073 as of July 12, 2004. Since the judgment has been entered the plaintiff has refused an offer to settle the claim by issuance of Company stock and has intentionally and maliciously sought to damage the Company through the development of a web site portal and by various links to the Company’s web site. Pursuant to the Plaintiff’s efforts, she has made various posts and made various references to the Company’s plans, it’s employees, consultants and managers that were damaging or potentially damaging and were made without her attempts to verify or perform other due diligence to determine the accuracy and reliability of the information that she intentionally posted. The Company believes that the plaintiff may have acted criminally and accordingly, may seek relief or other sanctions and may assess damages at amounts far in excess of the plaintiff’s claim. (8) Ronald Greene vs. Viva Airlines, Inc.- Mr. Greene previously was engaged as the chief pilot for Viva Airlines, Inc. Mr. Greene has claimed that he is owed approximately $25,000 plus certain expenses for his services during the time he was involved with the Company. Although a formal action has not yet occurred, Mr. Greene has threatened suit as well as indicating he had filed various labor and wage claims with regulatory agencies. Mr. Greene has also indicated that he has filed various complaints with aviation regulatory authorities. The Company has been unable to reach a mutually satisfying resolution of this matter. Any liability arising from this claim has been assumed by Southland Holding Corp pursuant to a May 10, 2007 stock purchase agreement. (9) Ivan Figueroa vs. Eastern Caribbean Airlines Corporation. and Viva International, Inc-Mr. Figueroa has filed suit against the Company and its subsidiary alleging that he has suffered $5 million in damages as a result of an alleged breach of an agreement with Eastern Caribbean Airlines, Inc. and Viva International, Inc. A status conference was held on November 30, 2006 and the court allowed a request for discovery to be conducted until April 30, 2007. Prior to the commencement of discovery, legal counsel for Eastern Caribbean Airlines and Viva International, Inc. withdrew their representation of the Company due to lack of payment of outstanding professional services. Subsequently, the Court ordered Eastern/Viva to appear before them with new legal representation. The Company has agreed to engage new counsel and a pleading is expected to be filed within the imposed time frame as mandated by the Courts. Mr. Figueroa was previously employed by the Company and was the previous owner of Cool Tours, Inc. d/b/a San Juan Aviation. At issue is amounts allegedly owed to Mr. Figueroa and other unpaid obligations as well as the ownership of the Cool Tours, Inc name. The Company has invested substantially into its Puerto Rico operations through Eastern Caribbean Airlines, Inc. and believes that certain of the debts claimed by Mr. Figueroa as unpaid have been inflated or otherwise not disclosed and would result in a recalculation of any amounts due him. In addition, the Company has various executed documents and agreements that support and defend its investment in Eastern Caribbean and its entitlement to the retention of the Cool Tours name. The Company will vigorously defend any action arising from the Figueroa litigation and will consider a counter suit if this proceeding is to continue. Any liability arising from this claim has been assumed by Southland Holding Corp. pursuant to a May 10, 2007 stock purchase agreement. However, there is no assurance that Southland Holding Corp. has the ability to settle this liability if it should result in a significant award to the plaintiff. (10) Syed Hasan vs. Viva International, Inc. and Eastern Caribbean Airlines Corporation—Mr. Hasan, formerly the Company’s CEO and President as well as having served in other capacities during his tenure filed a complaint in the State of Georgia seeking compensation for past unpaid services and for various incurred business expenses. At this date, the Company has contested Mr. Hasan’s complaint specifically as it relates to jurisdictional venue. Accordingly, pursuant to establishing venue and in accordance with the wishes of the court, Mr. Hasan was subjected to a deposition. Counsel representing the Company accepted a $2,000 retainer to assist us in this matter. The retainer was quickly absorbed and the Company is now indebted to counsel for an amount in excess of $5,000 and counsel has demanded payment and the Company has been unable to pay. Accordingly, counsel has resigned and will refuse to represent the Company even upon payment of all amounts currently due. 13 The Court has ordered the Company to obtain representation to continue this matter. The Company has previously believed that this matter could be settled for an amount not to exceed $50,000. However, the plaintiff and plaintiff’s attorney have made various informal proposals at amounts approximating $80-85,000 in cash. The Company remains willing to discuss various settlements but is unable to make a cash payment. Although, Viva Air Dominicana S.A. is not a part of the Hasan litigation, the Company believes that certain events, circumstances, transactions, and accounting matters that occurred in the Dominican Republic subsidiary may give rise to possible litigation against Mr. Hasan should he succeed in his action against Viva International, Inc. and Eastern Caribbean Airlines Corporation. The Company remains hopeful that an amicable resolution of this litigation can take place without the intervention of the court system either in the United States or the Dominican Republic. Pursuant to a May 10, 2007 stock purchase agreement, Southland Holding Corp. has agreed to acquire the Company’s equitable interest in Eastern Caribbean Airlines Corporation and Viva Air Dominicana S.A. Southland has agreed to assist us in settling any claims arising out of this litigation. (11) Francisco J. Sepulveda vs. Viva International, Inc.—Mr. Sepulveda has filed a charge of discrimination against Viva before the Equal Employment Opportunity Commission (EEOC) for discrimination on the basis of national origin and relation, in violation of Title VII of the Civil Rights Act. The Company denies this complaint in its entirety. No determination has made in this matter as of June 30, 2007 and August 10, 2007. (12) Richard Amador Martinez vs. Eastern Caribbean Airlines CorporationMr. Amador Martinez has filed a claim with the Labor Department against Eastern Caribbean Airlines. The Labor Department has ruled in favor of Mr. Amador Martinez and accordingly, the Company is alleged to be obligated under this claim for an amount less than $5,000. However, a mediation of conflicts conference has been scheduled to be held on May 31, 2007. The Company has recorded a liability on its books in anticipation of being required to make a payment subject to this claim. (13) Zandra G. Fox-Gascott vs. Viva International, Inc.Ms. Fox-Gascott has filed a charge of discrimination against Viva before the Equal Employment Opportunity Commission (EEOC) for discrimination on the basis of national origin and sex, in violation of Title VII of the Civil Rights Act. The Company has provided certain information to the EEOC in the matter and has denied all claims that have been made. The EEOC has informed the Company that attempts to conciliate this matter will not be continued by the Commission but they have referred this matter to the attorneys to determine if any civil proceeding is warranted. Other than as stated above, we are not currently aware of any other pending, past or present litigation that would be considered to have a material effect on the Company or its subsidiaries. There are no known bankruptcy or receivership issues outstanding and we have no known proceedings in which certain corporate insiders or affiliates of us are in a position that is adverse to us. 14 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds. On January 13, 2006, restricted common stock of 12,500 shares was issued as consideration for appraisal, valuation and management advisory services to be rendered in connection with a proposed merger and/or joint venture with an on-line travel reservation broker. On March 3, 2006, restricted common stock of 123,598 shares was issued in payment for corporate debts in the amount of $288,277 and accumulated interest of $28401. On March 9, 2006, restricted common stock of 50,000 shares was issued as consideration for financial services, consulting and management advisory services. On June 30, 2006, 149,139 shares of restricted common stock were issued in payment for corporate debts in the amount of $278,924 and accumulated interest of $22,934. On October 4, 2006, 180,757 shares of restricted common were issued in payment for corporate debts including accumulated interest of $433,816. On May 23, 2007, 1.2 million shares of restricted common shares were issued as follows:500,000 to the Company’s Chief Executive Officer, 200,000 to the Company’s Chief Financial Officer and 500,000 to the Company’s principal legal services provider. On June 20, 2007, 220,888 shares of restricted common shares were issued in payment of corporate debts in theamount of $55,268 andaccumulatedinterest of $7,353. On June 20, 2007, 100,000 shares of restricted common shares were issued as consideration for financial services, consulting and management advisory services. All of such securities were issued in reliance upon the exemption from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. Item 3.Defaults Upon Senior Securities. Not Applicable Item 4.Submission of Matters to a Vote of Security Holders. None Item 5.Other Information. None Item 6.Exhibits. 31.1 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) 31.2 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) 15 SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VIVA INTERNATIONAL, INC. Date: August 17, 2007 By: /s/ Calvin Humphrey Calvin Humphrey Chief Executive Officer Principal Executive Officer, Director By: /s/ Robert J. Scott Robert J. Scott Chief Financial Officer Principal Financial Officer,Director
